DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-12 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for some of metallocenes such as metallocene represented by formula (Ia), does not reasonably provide enablement for metallocene of Formula (I): (i) when R2 is -CH= or -CY=,  and (ii) when n=2.  The Specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to use the invention commensurate in scope with these claims. When (i) R2 is -CH= or -CY=,  or when n=2, the corresponding metallocenes of Formula (I) are too unstable to exist. 

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1
(i) In line 6, replace both “are” with “is”,  delete the term “can be”, and insert a “,” at the end of the line.
(ii) In line 7, delete the first “or” in the line  and insert a term “or” in the front of “C6-10”.
(iii) In line 10, delete “can be”.
(iv) In line 13, replace “can be part of” with “form”.
(v) In the last line of the claim, symbol “R” lakes antecedence.
Claim 2
(i) In line 5, symbol “R” lakes antecedence.
(ii) In line 6, replace both “are” with “is”,  delete the term “can be”, and insert a “,” at the end of the line.
(iii) In line 7, delete the first “or” in the line  and insert a term “or” in the front of “C6-10”.
(iv) In line 10, delete “can be”.
Claim 3
(i) In line 3, replace “chlorine” with “chloride”.
(ii) In line 9, delete “can be”.
(iii) In line 10, replace “whereby” with “wherein”.
Claim 4
(i) In line 4, delete “can be”.
(ii) In line 5, replace “whereby” with “wherein”.
Claim 5
(i) In line 1, “on or two R3” should be “one or two R3’s” to make sense.  When “one or two R3’s is not hydrogen, the rest of identity of R3 is not defined, should it be hydrogen?
(ii) In line 2, the limitation “on the phenyl groups the R3 are the same” is suggested to be replaced with “both of  R3 substituted phenyl groups are identical” in order the precisely describe the structure of formula (Ia). 
Claim 6
(i) In lines 5 and 8, replace “or” with “,” respectively.
 Claim 7
(i) In line 2, insert connector “and” at the end of the claim.
Claim 8
(i) Replace “comprising as cocatalyst (ii)” with “, cocatalyst (ii) is selected from the groups consisting of”.
Claim 11 
(i) In line 2, insert “compound” after “ligand”, and delete “or Ia”.
(ii) In line 4, replace “wherein in step” with “:”.
(iii) In line 5, replace “keton-compound, e.g.” with “ketone- compound,”, and insert a “;” at the end of line 6.
(vi) In line 7, delete “e.g.”.
Claim 12 
(i) In line 2, insert “and a” in the front of “C4-10”.
Specification
The disclosure is objected to because of the identical informalities throughout the disclosure of the Specification as shown in above rejections under 35 U.S.C. 112 (pre-AIA ), second paragraph.  Applicants are urged to comb through the Specification for all of the informalities and make amendments according.
Allowable Subject Matter
The search results have shown that there is no prior art teaching or reasonably suggesting metallocene complex of Formula (I) of the instant claims; therefore, the subject matter of the instant claims are deemed to be novel and nonobvious over the cited prior art.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Caixia C. Lu whose telephone number is (571)272-1106. The examiner can normally be reached IFP.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Choi Ling Sui can be reached on 571-272-1098. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


C CAIXIA LU
Primary Examiner
Art Unit 1763



/Caixia Lu/Primary Examiner, Art Unit 1763